382 U.S. 369 (1966)
GREAT COASTAL EXPRESS, INC., ET AL.
v.
UNITED STATES ET AL.
No. 677.
Supreme Court of United States.
Decided January 17, 1966.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA.
John C. Bradley for appellants.
Solicitor General Marshall, Assistant Attorney General Turner, Robert B. Hummel, Jerry Z. Pruzansky and Robert W. Ginnane for the United States et al. Francis W. McInerny for Turner's Express, Inc., et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.